April 5, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                          RALPH O. DOUGLAS, Appellant

NO. 14-11-00527-CV                      V.

   THE HONORABLE TEXAS BOARD OF PARDONS AND PAROLES, Appellee
                      ____________________


This cause, an appeal from the judgment in favor of appellee, The Honorable Texas
Board of Paroles and Pardons, signed June 2, 2011, was heard on the transcript of the
record. The record shows that the judgment is not final. We therefore order the appeal
DISMISSED.

      We further order this decision certified below for observance.